Citation Nr: 1453853	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel








INTRODUCTION

The Veteran served on active duty from June 1962 to July 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


REMAND

The Veteran claims entitlement to service connection for a lung disorder; he claims that he incurred such a disorder as a result of exposure to asbestos and/or lead paint dust during active duty in the Navy.

VA has not met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  The Veteran was not provided all the requisite notice with respect to his claim for service connection.  He was not specifically given notice with respect to degree of disability effective date of the disability in this letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This must be done.  

The Veteran submitted a VA Form 21-4142 which indicated that records related to having a "spot on the lungs" existed back to at least 2005.  An October 2006 VA outpatient treatment record notes the presence of lung nodules and indicates that "valley fever is suspected" based upon prior notations from the Veteran's VA primary care physician.  However, VA records prior to October 2006 are not of record in the claims file.  VA computed tomography (CT) examination reports dated in January and September 2007 confirm the continued presence of nodules in the upper lobe of the left lung along with tiny parenchymal densities.  

The Veteran served in the Navy aboard the USS RANGER (CVA 61).  There is evidence of current lung nodules without a definitive diagnosis of record.  VA has not fully developed the claim with respect to claimed asbestos exposure and no Compensation and Pension examination has been conducted.  A VA examination is warranted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided requisite statutory and regulatory compliant notice and assistance to the Veteran with respect to his claim for service connection for a lung disorder.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The Veteran must be requested to provide a complete occupational history for all post-service employment from his separation from active duty to the present.  The Veteran must also provide information to identify when and where he was initially diagnosed with lung nodules.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Specifically, obtain complete copies of the Veteran's VA treatment records from January 2005 to the present.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Conduct the required development related to asbestos exposure in light of the Veteran's service in the Navy; his rate as an AE3, Aviation Electrician's Mate; and service aboard the USS Ranger from May 1963 to July 1965.  

4.  The Veteran must be afforded the appropriate examination for respiratory disorders, including asbestosis.  The claims file and all electronic records, to include electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies, to include pulmonary function tests (PFT), chest x-ray, and if indicated, a chest computerized tomography scan, must be accomplished.  A narrative report of the PFT must indicate the type(s) of respiratory defects present, if any.  

The examining physician must elicit a complete military and post-service occupational and asbestos exposure history from the Veteran, and must also review the evidence of record related to his prior reports of asbestos exposure.  

After examination and review of the evidence of record, and with consideration of the Veteran's statements the examiner must provide the following opinions:

* Does the medical evidence establish a current respiratory disorder? 

* Is any degree of a currently diagnosed or previously diagnosed respiratory disorder related to the Veteran's to military service, or the result of exposure to asbestos or lead paint dust therein? 

A complete rationale for all opinions must be given.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

